[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM ORDER
Whereas the plaintiffs, Theresa Kokoszka and John Szymanski, and the defendant, Carolyn Scully, have agreed, through their respective attorneys, to the entry of the following ORDER without prejudice to the right of either party to seek the extension, modification or abrogation thereof if the interests of justice so require; and
Whereas the Court has concluded that said ORDER fairly preserves all parties' rights to and interest in the money and real property which are the subjects thereof; and
Whereas the Court has further concluded that the entry of said ORDER will not prejudice the rights or interests of the defendant United Technologies Corporation,
It is hereby ORDERED,
1. The plaintiffs' Application for Prejudgment Remedy dated August 27, 1991, which was filed with this Court on September 11, 1991, is GRANTED insofar as it requests the attachment of a parcel of real property located on the westerly side of Vanderbilt Road in the Town of Bristol, County of Hartford, State of Connecticut, said property being more fully described in Schedule A of plaintiffs' Complaint, which is accordingly attached hereto and made a part hereof;
2. That upon the disbursement to defendant Carolyn Scully by defendant United Technologies Corporation of certain monies now held by it in the United Technologies Savings Plan of its former employee, Francis Szymanski, of which the defendant Scully is the sole named beneficiary, said monies are to be deposited forthwith in one or more interest-bearing bank accounts, of which plaintiffs' attorney John S. Bennet and defendant Scully's attorney Dean B. Kilbourne are to serve as co-trustees; and
3. That all monies deposited in and accruing to any of the above-described bank accounts are to remain therein until further order of the Court, provided that the co-trustees shall disburse said monies for the following limited purposes:
    a. payment of real estate taxes and other municipal liens upon the real property here in attached;
b. purchase of fuel oil and homeowner's CT Page 9158 insurance for the real property herein attached; and
    c. payment of any other reasonable expense except attorneys' fees which both co-trustees deem necessary to maintain the investment value of the attached property during the pendency of this litigation.
MICHAEL R. SHELDON JUDGE, SUPERIOR COURT
EXHIBIT A
SCHEDULE A
All buildings and improvements thereon, situated on the westerly side of Vanderbilt Road in the Town of Bristol, County of Hartford and State of Connecticut and being Lot No. 265A on a map or plan entitled: "Resubdivision of Lots on Vanderbilt Road Bristol, Connecticut Owned by Philip C. Ferraro A. F. Lepore, Jr. and Associates Scale 1"=40' August 14, 1987" which map or plan is on file in the Bristol Town Clerk's Office. Said premises are further bounded and described as follows:
NORTHERLY: by Lot No. 266A as shown on said map or plan, 180 feet;
WESTERLY: by land now or formerly of Nancy B. Heiser and Cynthia M. Pilarski and land now or formerly of Ralph J. and Norma P. Hussey, partly by each, in all, as shown on said map or plan, 70 feet;
SOUTHERLY: by land now or formerly of Cecilia Caspar and Thomas L. Dobkowski, Jr., as shown on said map or plan, 180 feet; and
EASTERLY: by Vanderbilt Road, as shown on said map or plan, 70 feet.